Citation Nr: 9928381	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  89-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant is due additional payments of 
dependency and indemnity compensation benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  He died in May 1988.

The appellant is the veteran's widow.

This appeal arises from an April 1997 audit from the 
Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in May 1988 at a Department of Veterans 
Affairs (VA) medical facility.

2.  The appellant was awarded death pension benefits 
effective from the first day of the month following the month 
of the veteran's death.

3.  The appellant received a judgment under the Federal Tort 
Claims Act for $86,362 in October 1991.  

4.  In April 1995, dependency and indemnity compensation 
(DIC) benefits were awarded under the provisions of 38 U.S.C. 
§ 1151, effective from the first day of the month following 
the month of the veteran's death


CONCLUSION OF LAW

The appellant is not entitled to additional benefit payments.  
38 U.S.C.A. §§ 1151, 1317 (West 1991); 38 C.F.R. § 3.5 
(1998); 63 Fed. Reg. 45,007 (1998) (to be codified at 
38 C.F.R. § 3.800); VAOPGCPREC 7-94.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) has 
determined that this issue is a matter in which the law, as 
opposed to the evidence, is dispositive of the claim.  The 
U.S. Court of Veterans Appeals (now U.S. Court of Appeals for 
Veterans Claims) (Court) has determined that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive.  Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

Where any person is awarded a judgment against the United 
States in a civil action brought pursuant to 28 U.S.C. 
1346(b) by reason of death, no dependency and indemnity 
compensation shall be paid to such person for any month 
beginning after the date such judgment on account of such 
death becomes final until the total amount of benefits which 
would be paid equals the total amount included in such 
judgment.  38 U.S.C.A. § 1151 (West 1991); 63 Fed. Reg. 
45,007 (1998) (to be codified at 38 C.F.R. § 3.800).

No person eligible for dependency and indemnity compensation 
shall be eligible for payment of death pension.  38 U.S.C.A. 
§ 1317(a) (West 1991); 38 C.F.R. § 3.5(a) (1998).

The veteran died in May 1988 at a Department of Veterans 
Affairs (VA) medical facility.  Entitlement to death pension 
benefits was established by the RO effective from the first 
day of the month following the month of the veteran's death.  
Service connection for the cause of the veteran's death was 
denied by the Board in a November 1989 decision.  A separate 
November 1989 Board decision remanded a claim for benefits 
under 38 U.S.C. § 351 (now § 1151) to the RO. 

In October 1991, the appellant obtained a judgment under the 
Federal Tort Claims Act in the U.S. District Court for the 
Middle District of Alabama (District Court) against the 
United States for the wrongful death of the veteran.  The 
Order of the District Court shows that the judgment was for 
$86,362.  In a Memorandum Opinion, the District Court 
indicated that the appellant was entitled to damages of 
$86,362.  This consisted of damages of $53,344 and $45,000 
for a total of $98,344.  This was reduced by $11,982 in VA 
widow's (death) pension benefits that had already been 
received.  Gantt v. United States, No. CV-90-A-1234-N 
(Mid.D.Ala., Oct. 21, 1991).  At the time the District Court 
made its determination, entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C. § 1151 
had not been established.

In an April 1995 rating decision, entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C. § 1151 was established, effective 
from the first day of the month following the month of the 
veteran's death.  This effective date was the same effective 
date that had been established for entitlement to death 
pension benefits.  At the time entitlement to DIC benefits 
was established, the appellant had already received $11,982 
in death pension benefits.  The record indicates that a 
payment of $12,197 was made to the appellant to make up the 
difference between the death pension benefits she had 
received and the benefits she was due because of the award of 
DIC benefits.  The appellant has indicated that she should 
have received a greater payment amount when entitlement to 
DIC benefits was established.  However, since the appellant 
is barred from receiving both pension and DIC benefit 
payments, she is only entitled to the greater payment of 
benefits which in this case is DIC benefits.  Therefore, the 
appellant is not entitled to a greater payment amount for DIC 
benefits.  38 U.S.C.A. § 1317(a) (West 1991); 38 C.F.R. 
§ 3.5(a) (1998).

The appellant contends that the District Court withheld 
$11,982 from her judgment and that she should have been paid 
this amount in DIC benefits.  At the time the District Court 
reduced damages by $11,982, entitlement to DIC benefits had 
not been established.  However, as noted above, the payment 
of both death pension and DIC benefits concurrently is 
specifically prohibited.  If VA were to pay the appellant 
additional benefits in the amount that damages were reduced 
by the District Court, she would receive an payment of both 
death pension and DIC benefits concurrently.  This is 
prohibited.  Therefore, the appellant is not entitled to 
additional DIC benefit payments prior to the District Court's 
judgment.  38 U.S.C.A. § 1317(a) (West 1991); 38 C.F.R. 
§ 3.5(a) (1998).

The RO instituted withholding of the appellant's DIC payments 
beginning November 1991, the month following the District 
Court's decision, to recoup or offset the amount of the 
judgment from the District Court.  The appellant argues that 
the amount of damages was $98,344 and that the VA has already 
withheld $11,982.  However, the appellant had already 
received $11,982 in VA benefits when the District Court made 
the determination to reduce damages by $11,982 to the 
judgment amount of $86,362.  Therefore, the District Court 
set the amount of the judgment.  It was not withheld by VA.  
38 U.S.C.A. §§ 1151, 1317(a) (West 1991); 38 C.F.R. § 3.5(a) 
(1998); 63 Fed. Reg. 45,007 (1998) (to be codified at 
38 C.F.R. § 3.800).

In a statement that was received in June 1998 as part of her 
substantive appeal, the appellant indicated that she should 
not have the amount of attorney's fees paid to her attorney 
in the District Court case withheld or offset from the DIC 
benefit payments.  However, the amount that must be withheld 
or offset by the VA is the total amount of the District 
Court's judgment, which is $86,362.  38 U.S.C.A. § 1151 (West 
1991); 63 Fed. Reg. 45,007 (1998) (to be codified at 
38 C.F.R. § 3.800); VAOPGCPREC 7-94.

As noted above, the appellant is not entitled to an 
additional payment of DIC benefits for the period prior to 
the District Court's judgment.  Additionally, the VA cannot 
make DIC payments to the appellant until the total amount of 
the District Court's $86,362 judgment is withheld or offset.  
When the appellant was awarded DIC benefits under 38 U.S.C. 
§ 1151, VA was required to begin withholding the full amount 
of the judgment to prevent a double payment of DIC benefits 
and the tort award.  Jones v. West, No. 98-664, slip op. at 8 
(U.S. Vet. App. July 7, 1999) ("The purpose of the offset 
provision appears to have been to prevent the United States 
from having to 'pay twice for the same injury' regardless of 
its cause.").  The appellant did receive a lesser amount in 
damages since the amount of the judgment as determined by the 
District Court was reduced by the death pension payments of 
$11,982 that had already been received.  However, her remedy 
for the reduced judgment is not with the VA.  The VA is 
required to pay the difference between the death pension 
benefits and the DIC benefits to which she became entitled 
prior to District Court's judgment.  This was done.  The VA 
is now required to withhold or offset the total amount of the 
District Court's judgment in DIC benefits prior to beginning 
regular payment of DIC benefits.  VA cannot pay additional 
DIC benefits to the appellant because the District Court 
reduced the amount of the judgment.  To do so would be beyond 
the authority of VA and amount to a double payment of 
benefits for the period of time prior to the District Court's 
judgment.  38 U.S.C.A. §§ 1151, 1317 (West 1991); 38 C.F.R. 
§ 3.5(a) (1998); 63 Fed. Reg. 45,007 (1998) (to be codified 
at 38 C.F.R. § 3.800).

If the District Court's judgment had not reduced the damages 
award by $11,982, the damages awarded would have been 
$98,344.  The appellant did receive a reduced judgment from 
the District Court due to the reduction in total damages.  
However, if such a greater amount were awarded, the entire 
amount would then be subject to offset or withholding prior 
to beginning of regular DIC payments, thus delaying the start 
of regular DIC payments.  Therefore, the total amount paid by 
the VA as part of the tort award and DIC benefits due to the 
veteran's death would be unchanged.  Additionally, if a 
greater amount were awarded, it could be subject to 
attorney's fees which a March 1992 settlement sheet notes 
were 25 percent of the judgment.  This would likely not be 
advantageous to the appellant.  

For the reasons set forth above, the appellant is not due 
additional payments for DIC benefits.  38 U.S.C.A. §§ 1151, 
1317 (West 1991); 38 C.F.R. § 3.5(a) (1998); 63 Fed. Reg. 
45,007 (1998) (to be codified at 38 C.F.R. § 3.800); 
VAOPGCPREC 7-94.


ORDER

The appellant is not due additional payments for DIC 
benefits.  The appeal is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

